 
Exhibit 10.1
 
EQUITY PURCHASE AGREEMENT
 
This Equity Purchase Agreement (this “Agreement”) is entered into as of November
19, 2018 (the “Execution Date”), by and between MABVAX THERAPEUTICS HOLDINGS,
INC., a Delaware corporation (the “Company”), and TRITON FUNDS LP, a Delaware
limited partnership (the “Investor”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall purchase, from time to time, as provided
herein, and the Company shall issue and sell One Million Dollars ($1,000,000) of
the Company’s Preferred Stock convertible into Common Stock upon Company issuing
a Purchase Notice (capitalized terms are as defined below);
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
Section 1.1 DEFINED TERMS. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Agreement” shall have the meaning specified in the preamble hereof.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.
 
“Business Day” shall mean a day on which the Principal Market shall be open for
business.
 
“Claim Notice” shall have the meaning specified in Section 9.3(a).
 
“Clearing Costs” shall mean all of the Investor’s broker and Transfer Agent
fees, excluding commissions.
 
 “Clearing Date” shall be the date on which the Investor receives the Purchase
Notice Shares as DWAC Shares in its brokerage account.
 
 “Closing” shall mean one of the closings of a purchase and sale of Purchase
Notice Shares pursuant to Section 2.3.
 
 “Closing Date” shall mean the date that is no later than one (1) Business Day
after the Clearing Date.
 
 “Commitment Amount” shall mean One Million Dollars ($1,000,000).
 
 “Commitment Period” shall mean the period commencing on the Execution Date and
ending on the earlier of (i) the date on which the Investor shall have purchased
Purchase Notice Shares pursuant to this Agreement equal to the Commitment
Amount, (ii) the Expiration Date, (iii) June 30, 2019, or (iv) written notice of
termination by the Company to the Investor upon a material breach of this
Agreement by Investor.
 
“Common Stock” shall mean the Company’s common stock, $0.01 value per share, and
any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company” shall have the meaning specified in the preamble to this Agreement.
 
 
 
-1-

 
 
“Conversion Notice” shall have the form and meaning as described in the
Certificate of Designations for 0% Series P Convertible Preferred Stock.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).
 
“Dispute Period” shall have the meaning specified in Section 9.3(a).
 
“Document Fee” shall have the meaning specified in Section 2.2(c).
 
“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.
 
“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.
 
“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.
 
“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the Purchase
Notice Shares are otherwise eligible for delivery via DWAC, and (e) the Transfer
Agent does not have a policy prohibiting or limiting delivery of the Purchase
Notice Shares, as applicable, via DWAC.
 
“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Exchange Cap” shall have the meaning set forth in Section 7.1(c).
 
“Execution Date” shall have the meaning specified in the preamble hereof.
 
“Expiration Date” shall mean ninety (90) Business Days after the Registration
Statement has been declared effective.
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“Indemnified Party” shall have the meaning specified in Section 9.2.
 
“Indemnifying Party” shall have the meaning specified in Section 9.2.
 
“Indemnity Notice” shall have the meaning specified in Section 9.3(e).
 
“Investment Amount” shall mean the Purchase Notice Shares referenced in the
Purchase Notice multiplied by the Purchase Price.
 
 “Investor” shall have the meaning specified in the preamble to this Agreement.
 
 
 
-2-

 
 
 “Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
 “Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and the Subsidiaries that is
material and adverse to the Company and the Subsidiaries and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perform its obligations under
any Transaction Document.
 
“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Preferred Stock” shall mean 0% Series P Convertible Preferred Stock, $0.01 par
value, convertible into Common Stock at the Conversion Rate, as defined in the
Certificate of Designations for 0% Series P Convertible Preferred Stock, the
form of which is attached hereto as Schedule 1.0.
 
“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.
 
 “Purchase Notice” shall mean a written notice from Company, substantially in
the form of Exhibit A hereto, to Investor setting forth the Purchase Notice
Shares which the Company intends to sell to the Investor subject to the Maximum
Purchase Amount and pursuant to the terms of this Agreement.
 
“Purchase Notice Shares” shall mean all shares of Preferred Stock issued, or
that the Company shall be required to issue, per the applicable Purchase Notice
in accordance with the terms and conditions of this Agreement.
 
“Purchase Price” shall mean an amount equal to the stated value of $100.00 per
share of the Series P Preferred Stock.
 
“Registration Statement” shall have the meaning specified in Section 6.3.
 
“Regulation D” shall mean Regulation D promulgated under the Securities Act.
 
“Rule 144” shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“SEC Documents” shall have the meaning specified in Section 4.5.
 
“Shares” shall mean shares of Preferred Stock.
 
“Short Sales” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act. 
 
“Securities” shall mean the Purchase Notice Shares.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 “Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.
 
“Third Party Claim” shall have the meaning specified in Section 9.3(a).
 
 
 
-3-

 
 
“Transaction Documents” shall mean this Agreement and all schedules and exhibits
hereto and thereto.
 
“Transfer Agent” shall mean the current transfer agent of the Company, and any
successor transfer agent of the Company.
 
“VWAP” shall mean the volume weighted average price of the Common Stock as
calculated on a daily basis.
 
ARTICLE II
 
PURCHASE AND SALE OF PREFERRED STOCK
 
Section 2.1 PURCHASE NOTICE SHARES. Upon the terms and conditions set forth
herein, the Company shall have the right to direct the Investor to purchase the
Purchase Notice Shares, subject to the terms and conditions set forth in Article
VII and as otherwise provided herein.
 
Section 2.2 MECHANICS.
 
(a) PURCHASE NOTICE. During the Commitment Period, the Company may deliver a
Purchase Notice to the Investor, subject to the satisfaction of the conditions
set forth in Article VII and otherwise provided herein. The Company shall
deliver the Purchase Notice Shares as Preferred Stock, and upon receipt of a
Conversion Notice by the Investor, shall DWAC Shares to the Investor immediately
upon receipt of the Conversion Notice.
 
(b) DATE OF DELIVERY OF PURCHASE NOTICE. A Purchase Notice shall be deemed
delivered on (i) the Business Day it is sent by email if such notice is sent on
or prior to 8:00 p.m. New York time or (ii) the immediately succeeding Business
Day if it is sent by email after 8:00 p.m. New York time on a Business Day or at
any time on a day which is not a Business Day. The Company hereby acknowledges
that the maximum aggregate Purchase Price for the first Purchase Notice
delivered pursuant to the terms of this Agreement (the “Initial Purchase
Notice”) shall not exceed $300,000 and that the Company shall not deliver a
subsequent Purchase Notice during the thirty (30) day period immediately
following delivery of the Initial Purchase Notice.
 
(c) DOCUMENT FEE. On the Execution Date, the Company shall immediately wire
$5,000 to the Investor’s general partner.
 
Section 2.3 CLOSINGS.
 
(a) CLOSING. The Closing of a Purchase Notice shall occur no later than one (1)
Business Day following the Clearing Date, whereby the Investor shall deliver the
Investment Amount (minus the Clearing Costs) by wire transfer of immediately
available funds to an account designated by the Company.
 
(b) EXPIRATION DATE. If, by the day after the Expiration Date, the Investor has
invested less than the Commitment Amount, pursuant to this Agreement, Investor
shall within one (1) Business Day transfer to the Company the amount
representing the difference between the Commitment Amount and the amount the
Investor has already paid to the Company. The Company shall immediately deliver
the Purchase Notice Shares as Preferred Stock to the Investor, and the Investor
shall immediately wire to the Company the remaining Commitment Amount.
 
 
 
-4-

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
The Investor represents and warrants to the Company that:
 
Section 3.1 INTENT. The Investor is entering into this Agreement for its own
account and the Investor has no present arrangement (whether or not legally
binding) at any time to sell the Securities to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.
 
Section 3.2 NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.3 ACCREDITED INVESTOR. The Investor is an accredited investor as
defined in Rule 501(a)(3) of Regulation D, and the Investor has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. The Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 
Section 3.4 AUTHORITY. The Investor has the requisite power and authority to
enter into and perform its obligations under the Transaction Documents and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action and no further consent or authorization of the Investor is
required. The Transaction Documents to which it is a party has been duly
executed by the Investor, and when delivered by the Investor in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Investor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.
 
Section 3.5 NOT AN AFFILIATE. The Investor is not an officer, director or
“affiliate” (as that term is defined in Rule 405 of the Securities Act) of the
Company.
 
Section 3.6 ORGANIZATION AND STANDING. The Investor is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents.
 
Section 3.7 ABSENCE OF CONFLICTS. The execution and delivery of the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby and compliance with the requirements hereof and thereof, will not (a)
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Investor, (b) violate any provision of any indenture,
instrument or agreement to which the Investor is a party or is subject, or by
which the Investor or any of its assets is bound, or conflict with or constitute
a material default thereunder, (c) result in the creation or imposition of any
lien pursuant to the terms of any such indenture, instrument or agreement, or
constitute a breach of any fiduciary duty owed by the Investor to any third
party, or (d) require the approval of any third-party (that has not been
obtained) pursuant to any material contract, instrument, agreement, relationship
or legal obligation to which the Investor is subject or to which any of its
assets, operations or management may be subject.
 
Section 3.8 DISCLOSURE; ACCESS TO INFORMATION. The Investor had an opportunity
to review copies of the SEC Documents filed on behalf of the Company and has had
access to all publicly available information with respect to the Company.
 
Section 3.9 MANNER OF SALE. At no time was the Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.
 
 
 
-5-

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investor that, except as disclosed in
the SEC Documents or except as set forth in the disclosure schedules hereto:
 
Section 4.1 ORGANIZATION OF THE COMPANY. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
Section 4.2 AUTHORITY. The Company has the requisite corporate power and
authority to enter into and perform its obligations under the Transaction
Documents. The execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. The Transaction Documents have been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
Section 4.3 CAPITALIZATION. As of the date hereof, the authorized capital stock
of the Company consists of 150,000,000 shares of Common Stock, par value of
$0.01 per share, of which approximately 9,254,582 shares of Common Stock are
issued and outstanding. Except as set forth on Schedule 4.3, the Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule 4.3
and except as a result of the purchase and sale of the Securities, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. There are no stockholder agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
Section 4.4 LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. Except as disclosed in the SEC Documents or as
set forth on Schedule 4.4, the Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Principal Market, except that the Common Stock began trading on the OTC Pink
following the suspension of trading on The Nasdaq Stock Market on July 11, 2018.
The Company is and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements on the current trading market.
 
 
 
-6-

 
 
Section 4.5 SEC DOCUMENTS; DISCLOSURE. Except as set forth on Schedule 4.5, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the one (1) year
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. Except as disclosed in
the SEC Documents or as set forth on Schedule 4.5, as of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and other federal laws,
rules and regulations applicable to such SEC Documents, and none of the SEC
Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments). Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company confirms that neither it nor any other Person acting on
its behalf has provided the Investor or its agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Investor
will rely on the foregoing representation in effecting transactions in
securities of the Company.
 
Section 4.6 VALID ISSUANCES. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid, and non-assessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.
 
Section 4.7 NO CONFLICTS. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Purchase Notice Shares, do not and will not: (a) result in a
violation of the Company’s or any Subsidiary’s certificate or articles of
incorporation, by-laws or other organizational or charter documents, (b)
conflict with, or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation of, any agreement, indenture, instrument or any “lock-up” or
similar provision of any underwriting or similar agreement to which the Company
or any Subsidiary is a party, or (c) result in a violation of any federal, state
or local law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any
Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect) nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing. The business of the Company is not being conducted in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents (other than any SEC, FINRA or state securities filings
that may be required to be made by the Company subsequent to any Closing or any
registration statement that may be filed pursuant hereto); provided that, for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
Investor herein.
 
 
 
-7-

 
 
Section 4.8 NO MATERIAL ADVERSE CHANGE. No event has occurred that would have a
Material Adverse Effect on the Company that has not been disclosed in subsequent
SEC filings.
 
Section 4.9 LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the SEC
Documents or as set forth on Schedule 4.9, there are (i) no actions, suits,
investigations, inquiries or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties, nor has the Company received any written or oral
notice of any such action, suit, proceeding, inquiry or investigation, which
would have a Material Adverse Effect; (ii) no judgment, order, writ, injunction
or decree or award has been issued by or, to the knowledge of the Company,
requested of any court, arbitrator or governmental agency which would have a
Material Adverse Effect; and (iii) there has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any Subsidiary or any current or former director or
officer of the Company or any Subsidiary.
 
Section 4.10 REGISTRATION RIGHTS. Except as disclosed in the SEC Documents or as
set forth on Schedule 4.10, no Person (other than the Investor) has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary.
 
ARTICLE V
 
COVENANTS OF INVESTOR
 
Section 5.1 COMPLIANCE WITH LAW; TRADING IN SECURITIES. The Investor’s trading
activities with respect to shares of Common Stock will be in compliance with all
applicable state and federal securities laws and regulations and the rules and
regulations of FINRA and the Principal Market.
 
Section 5.2 SHORT SALES. The Investor hereby covenants and agrees that neither
it nor any affiliate of Investor will execute any Short Sales of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the Investor no longer holds or
beneficially owns any Purchase Notice Shares. The Investor further covenants and
agrees that the provisions of this Section 5.2 and Section 8.1 shall be binding
upon any transferees or successors in interest of the Investor with respect to
the Purchase Notice Shares as if such transferees and successors in interest
were the Investor hereunder.
 
ARTICLE VI
 
COVENANTS OF THE COMPANY
 
Section 6.1 LISTING OF COMMON STOCK. The Company shall promptly secure the
listing of all of the Purchase Notice Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
shall use commercially reasonable best efforts to maintain, so long as any
shares of Common Stock shall be so listed, the listing of all such Purchase
Notice Shares from time to time issuable hereunder. The Company shall use its
commercially reasonable efforts to continue the listing and trading of the
Common Stock on the Principal Market (including, without limitation, maintaining
sufficient net tangible assets) and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
FINRA and the Principal Market.
 
Section 6.2 FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The Company
agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Business Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Business Day from the date the Investor
receives it from the Company. The Company shall also file with the SEC, within
thirty (30) calendar days from the date hereof, a new registration statement
(the “Registration Statement”) covering only the resale of the Purchase Notice
Shares.
 
 
 
-8-

 
 
ARTICLE VII
 
CONDITIONS TO DELIVERY OF
 
PURCHASE NOTICE AND CONDITIONS TO CLOSING
 
Section 7.1 CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE AND SELL
PURCHASE NOTICE SHARES. The right of the Company to issue and sell the Purchase
Notice Shares to the Investor is subject to the satisfaction of each of the
conditions set forth below:
 
(a) ACCURACY OF INVESTOR’S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of the Investor shall be true and correct in all material
respects as of the date of this Agreement and as of the date of each Closing as
though made at each such time.
 
(b) PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Investor at
or prior to such Closing.
 
(c) PRINCIPAL MARKET REGULATION. The Company shall not issue any Purchase Notice
Shares, and the Investor shall not have the right to receive any Purchase Notice
Shares, if the issuance of such Purchase Notice Shares would exceed the
aggregate number of shares of Common Stock which the Company may issue without
breaching the Company’s obligations under the rules or regulations of the
Principal Market (the “Exchange Cap”).
 
Section 7.2 CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO PURCHASE
PURCHASE NOTICE SHARES. The obligation of the Investor hereunder to purchase
Purchase Notice Shares is subject to the satisfaction of each of the following
conditions:
 
(a) EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and any
amendment or supplement thereto, shall remain effective for the resale by the
Investor of the Common Stock then issuable upon conversion of the Purchase
Notice Shares and (i) neither the Company nor the Investor shall have received
notice that the SEC has issued or intends to issue a stop order with respect to
such Registration Statement or that the SEC otherwise has suspended or withdrawn
the effectiveness of such Registration Statement, either temporarily or
permanently, or intends or has threatened to do so and (ii) no other suspension
of the use of, or withdrawal of the effectiveness of, such Registration
Statement or related prospectus shall exist.
 
(b) ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing (except for representations and warranties specifically made as of a
particular date).
 
(c) PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.
 
(d) NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by the Transaction Documents, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by the Transaction Documents.
 
(e) ADVERSE CHANGES. Since the date of filing of the Company’s most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.
 
 
 
-9-

 
 
(f) NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
FINRA, or otherwise halted for any reason, and the Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market. In the event of a suspension, delisting, or halting for any
reason, of the trading of the Common Stock, as contemplated by this Section
7.2(f), the Investor shall have the right to return to the Company any amount of
Purchase Notice Shares associated with such Purchase Notice, and the Investment
Amount with respect to such Purchase Notice shall be reduced accordingly.
 
(g) RESERVED.
 
(h) PRINCIPAL MARKET REGULATION. The issuance of the Purchase Notice Shares
shall not exceed the Exchange Cap.
 
(i) NO KNOWLEDGE. The Company shall have no knowledge of any event more likely
than not to have the effect of causing the Registration Statement to be
suspended or otherwise ineffective (which event is more likely than not to occur
within the fifteen (15) Business Days following the Business Day on which such
Purchase Notice is deemed delivered).
 
(j) NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of the
Purchase Notice Shares shall not violate the shareholder approval requirements
of the Principal Market.
 
(k) DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not subject to a
“DTC chill”.
 
(l) SEC DOCUMENTS. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act shall have
been filed with the SEC within the applicable time periods prescribed for such
filings under the Exchange Act.
 
ARTICLE VIII
 
LEGENDS
 
Section 8.1 RESTRICTIVE STOCK LEGEND. Any share certificates representing the
Purchase Notice Shares (in physical form or in book entry) shall bear the
following legends:
 
“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, or (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”
 
“The securities represented hereby are subject to the terms of that certain
Equity Purchase Agreement by and between MabVax Therapeutics Holdings, Inc. and
Triton Funds LP, a copy of which is available to holder upon request.”
 
Section 8.2 INVESTOR’S COMPLIANCE. Nothing in this Article VIII shall affect in
any way the Investor’s obligations hereunder to comply with all applicable
securities laws upon the sale of the Common Stock.
 
 
 
-10-

 
 
ARTICLE IX
 
NOTICES; INDEMNIFICATION
 
Section 9.1 NOTICES. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or email as a PDF, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by email at the address designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the second business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.
 
The addresses for such communications shall be:
 
If to the Company:
 
MABVAX THERAPEUTICS HOLDINGS, INC.
11535 Sorrento Valley Road
Suite 400
San Diego, CA 92121
Email: gregoryhanson@mabvax.com
 
If to the Investor:
 
TRITON FUNDS LLC
1262 Prospect Street
La Jolla, CA 92037
Email: tritonfunds@tritonfunds.com
 
Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days’ prior written
notice of such changed address to the other party hereto.
 
Section 9.2 INDEMNIFICATION. Each party (an “Indemnifying Party”) agrees to
indemnify and hold harmless the other party along with its officers, directors,
employees, and authorized agents, and each Person or entity, if any, who
controls such party within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (an “Indemnified Party”) from and against any
Damages, joint or several, and any action in respect thereof to which the
Indemnified Party becomes subject to, resulting from, arising out of or relating
to (i) any misrepresentation, breach of warranty or nonfulfillment of or failure
to perform any covenant or agreement on the part of the Indemnifying Party
contained in this Agreement, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or supplement thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(iv) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law, as such Damages
are incurred, except to the extent such Damages result primarily from the
Indemnified Party’s failure to perform any covenant or agreement contained in
this Agreement or the Indemnified Party’s negligence, recklessness or bad faith
in performing its obligations under this Agreement; provided, however, that the
foregoing indemnity agreement shall not apply to any Damages of an Indemnified
Party to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made by an Indemnifying Party in reliance upon and in conformity with written
information furnished to the Indemnifying Party by the Indemnified Party
expressly for use in the Registration Statement, any post-effective amendment
thereof or supplement thereto, or any preliminary prospectus or final prospectus
(as amended or supplemented).
 
 
 
-11-

 
 
Section 9.3 METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party under Section 9.2 shall be asserted and
resolved as follows:
 
(a) In the event any claim or demand in respect of which an Indemnified Party
might seek indemnity under Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a Person other than a party hereto or
an affiliate thereof (a “Third Party Claim”), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party’s claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a “Claim Notice”) with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party’s ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the “Dispute Period”) whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under Section 9.2 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.
 
(i) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to Section
9.2). The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party’s delivery of the notice
referred to in the first sentence of this clause (i), file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests; and provided,
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this clause (i), and except as
provided in the preceding sentence, the Indemnified Party shall bear its own
costs and expenses with respect to such participation. Notwithstanding the
foregoing, the Indemnified Party may take over the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under Section 9.2 with respect to such Third Party Claim.
 
 
 
-12-

 
 
(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, or if the Indemnifying Party fails to give any notice whatsoever within
the Dispute Period, then the Indemnified Party shall have the right to defend,
at the sole cost and expense of the Indemnifying Party, the Third Party Claim by
all appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party’s defense
pursuant to this clause (ii) or of the Indemnifying Party’s participation
therein at the Indemnified Party’s request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation.
 
(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 
(b) In the event any Indemnified Party should have a claim under Section 9.2
against the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an “Indemnity Notice”) with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party’s rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 
 
 
-13-

 
 
(c) The Indemnifying Party agrees to pay the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.
 
(d) The indemnity provisions contained herein shall be in addition to (i) any
cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.
 
ARTICLE X
 
MISCELLANEOUS
 
Section 10.1 GOVERNING LAW; JURISDICTION. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California without
regard to the principles of conflicts of law. Each of the Company and the
Investor hereby submits to the exclusive jurisdiction of the United States
federal and state courts located in California, County of Los Angeles, with
respect to any dispute arising under the Transaction Documents or the
transactions contemplated thereby.
 
Section 10.2 JURY TRIAL WAIVER. The Company and the Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Transaction Documents.
 
Section 10.3 ASSIGNMENT. The Transaction Documents shall be binding upon and
inure to the benefit of the Company and the Investor and their respective
successors. Neither this Agreement nor any rights of the Investor or the Company
hereunder may be assigned by either party to any other Person.
 
Section 10.4 NO THIRD-PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and the Investor and their respective successors, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as set forth in Section 9.3.
 
Section 10.5 TERMINATION. The Company may terminate this Agreement at any time
by written notice to the Investor in the event of a material breach of this
Agreement by the Investor. In addition, this Agreement shall automatically
terminate on the earlier of (i) the end of the Commitment Period; (ii) the date
that the Company sells and the Investor purchases the Commitment Amount; (iii)
the date in which the Registration Statement is no longer effective, or (iv) the
date that, pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property or the Company makes a general assignment for the benefit of
its creditors; provided, however, that the provisions of Articles III, IV, V,
VI, IX and the agreements and covenants of the Company and the Investor set
forth in Article X shall survive the termination of this Agreement.
 
Section 10.6 ENTIRE AGREEMENT. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Company
and the Investor with respect to the matters covered herein and therein and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
Section 10.7 FEES AND EXPENSES. Except as expressly set forth in the Transaction
Documents or any other writing to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including any fees required for same-day
processing of any instruction letter delivered by the Company), stamp taxes and
other taxes and duties levied in connection with the delivery of any Securities
to the Investor.
 
 
 
-14-

 
 
Section 10.8 COUNTERPARTS. The Transaction Documents may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The Transaction Documents may be
delivered to the other parties hereto by email of a copy of the Transaction
Documents bearing the signature of the parties so delivering this Agreement.
 
Section 10.9 SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.
 
Section 10.10 FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 10.11 NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 10.12 EQUITABLE RELIEF. The Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the Investor.
The Company therefore agrees that the Investor shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.
 
Section 10.13 TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
 
Section 10.14 AMENDMENTS; WAIVERS. No provision of this Agreement may be amended
or waived by the parties from and after the date that is one (1) Business Day
immediately preceding the initial filing of the Registration Statement with the
SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
Section 10.15 PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement, other than as
required by law, without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by law, in which such
case the disclosing party shall provide the other party with prior notice of
such public statement. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Investor without the prior written consent of
the Investor, except to the extent required by law. The Investor acknowledges
that the Transaction Documents may be deemed to be “material contracts,” as that
term is defined by Item 601(b)(10) of Regulation S-K, and that the Company may
therefore be required to file such documents as exhibits to reports or
registration statements filed under the Securities Act or the Exchange Act. The
Investor further agrees that the status of such documents and materials as
material contracts shall be determined solely by the Company, in consultation
with its counsel.
 
[Signature Page Follows]
 
 
-15-

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
MABVAX THERAPEUTICS HOLDINGS, INC.
 
By: /s/ J. David Hansen 

Name: J. David Hansen
Title: President and CEO
 
 
TRITON FUNDS LP
 
By: /s/ Tyler Hoffman

Name: Tyler Hoffman
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
[Signature Page to Equity Purchase Agreement]
-16-

 

 
 
DISCLOSURE SCHEDULES TO AGREEMENT
 
 
 
-17-

 
 
Schedule 1.0 – Preferred Stock
 
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE
 
0% SERIES P CONVERTIBLE PREFERRED STOCK OF
 
MABVAX THERAPEUTICS HOLDINGS, INC.
 
I, J. David Hansen, hereby certify that I am the President and Chief Executive
Officer of MabVax Therapeutics Holdings, Inc. (the “Company”), a corporation
organized and existing under the Delaware General Corporation Law (the “DGCL”),
and further do hereby certify:
 
That pursuant to the authority expressly conferred upon the Board of Directors
of the Company (the “Board”) by the Company’s Certificate of Incorporation, as
amended (the “Certificate of Incorporation”), the Board on November [__], 2018,
adopted the following resolutions creating a series of shares of Preferred Stock
designated as 0% Series P Convertible Preferred Stock, none of which shares have
been issued, which, following filing of this Certificate of Designations with
the Secretary of State of the State of Delaware, this Certificate of
Designations shall be effective as of November [__], 2018:
 
RESOLVED, that the Board designates the 0% Series P Convertible Preferred Stock
and the number of shares constituting such series, and fixes the rights, powers,
preferences, privileges and restrictions relating to such series in addition to
any set forth in the Certificate of Incorporation as follows:
 
TERMS OF SERIES P CONVERTIBLE PREFERRED STOCK
 
1. Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Company designated as “0% Series
P Convertible Preferred Stock” (the “Preferred Shares”). The authorized number
of Preferred Shares shall be [___] shares. Each Preferred Share shall have $0.01
par value (the “Par Value”). Capitalized terms not defined herein shall have the
meaning as set forth in Section 22 below.
 
2. Ranking. The Preferred Shares shall rank: (i) senior to all shares of Common
Stock; (ii) senior to any class or series of capital stock of the Company
hereafter created specifically ranking by its terms junior to the Preferred
Shares; (iii) on parity with all shares of the Company’s Series D Preferred
Stock, Series E Preferred Stock, Series I Preferred Stock, Series J Preferred
Stock, Series K Preferred Stock, Series L Preferred Stock, Series M Preferred
Stock, Series N Preferred Stock and Series O Preferred Stock; (iv) on parity
with any class or series of capital stock of the Company hereafter created
specifically ranking by its terms on parity with the Preferred Shares; and (v)
junior to any class or series of capital stock of the Company hereafter created
specifically ranking by its terms senior to the Preferred Shares (“Senior
Securities”). In the event of a merger or consolidation of the Company with or
into another corporation, the Preferred Shares shall maintain their relative
rights, powers, designations, privileges and preferences provided for herein and
no such merger or consolidation shall result inconsistent therewith.
 
3. Dividends. Subject to the rights of any Senior Securities, in addition to
Sections 5(a) and 10 below, from and after the first date of issuance of any
Preferred Shares (the “Initial Issuance Date”), each holder of a Preferred Share
(each, a “Holder” and collectively, the “Holders”) shall be entitled to receive
dividends (“Dividends”) when and as declared by the Board, from time to time, in
its sole discretion, which Dividends shall be paid by the Company out of funds
legally available therefor, payable, subject to the conditions and other terms
hereof, in cash.
 
 
 
-18-

 
 
4. Conversion. Each Preferred Share shall be convertible into validly issued,
fully paid and non-assessable shares of Common Stock at the Conversion Rate
subject to the terms and conditions set forth in this Section 4.
 
(a) Mechanics of Conversion. The conversion of each Preferred Share shall be
conducted in the following manner:
 
(i) Holder’s Conversion. To convert a Preferred Share into validly issued, fully
paid and non-assessable shares of Common Stock on any date (a “Conversion
Date”), a Holder shall deliver (whether via facsimile or otherwise), for receipt
on or prior to 11:59 p.m., New York time, on such date, a copy of an executed
notice of conversion of the share(s) of Preferred Shares subject to such
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company. If required by Section 4(a)(vi), within five (5) Trading Days
following a conversion of any such Preferred Shares as aforesaid, such Holder
shall surrender to a nationally recognized overnight delivery service for
delivery to the Company the original certificates representing the share(s) of
Preferred Shares (the “Preferred Share Certificates”) so converted as aforesaid.
 
(ii) Company’s Response. On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
an acknowledgment of confirmation, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to such Holder and the Company’s Transfer
Agent (the “Transfer Agent”), which confirmation shall constitute an instruction
to the Transfer Agent to process such Conversion Notice in accordance with the
terms herein. On or before the second (2nd) Trading Day following the date of
receipt by the Company of such Conversion Notice, the Company shall (1) provided
that the Transfer Agent is participating in DTC Fast Automated Securities
Transfer Program, credit such aggregate number of shares of Common Stock to
which such Holder shall be entitled to such Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system, or (2) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver (via reputable overnight courier) to the
address as specified in such Conversion Notice, a certificate, registered in the
name of such Holder or its designee, for the number of shares of Common Stock to
which such Holder shall be entitled. If the number of Preferred Shares
represented by the Preferred Share Certificate(s) submitted for conversion
pursuant to Section 4(a)(vi) is greater than the number of Preferred Shares
being converted, then the Company shall if requested by such Holder, as soon as
practicable and in no event later than three (3) Trading Days after receipt of
the Preferred Share Certificate(s) and at its own expense, issue and deliver to
such Holder (or its designee) a new Preferred Share Certificate representing the
number of Preferred Shares not converted.
 
(iii) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.
 
 
 
-19-

 
 
(iv) Company’s Failure to Timely Convert. If within three (3) Trading Days after
the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise), the Company shall fail to issue and deliver a certificate to such
Holder and register such shares of Common Stock on the Company’s share register
or credit such Holder’s or its designee’s balance account with DTC for the
number of shares of Common Stock to which such Holder is entitled upon such
Holder’s conversion hereunder (as the case may be), and if on or after such
third (3rd) Trading Day such Holder (or any other Person in respect, or on
behalf, of such Holder) purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Holder of
all or any portion of the number of shares of Common Stock, or a sale of a
number of shares of Common Stock equal to all or any portion of the number of
shares of Common Stock, issuable upon such conversion that such Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to such Holder, the Company shall, within three (3) Business Days
after such Holder’s request and in such Holder’s discretion, either (i) pay cash
to such Holder in an amount equal to such Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of such Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate or
credit such Holder’s balance account with DTC for the number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion hereunder
(as the case may be) (and to issue such shares of Common Stock) shall terminate,
or (ii) promptly honor its obligation to so issue and deliver to such Holder a
certificate or certificates representing such shares of Common Stock or credit
such Holder’s balance account with DTC for the number of shares of Common Stock
to which such Holder is entitled upon such Holder’s conversion hereunder (as the
case may be) and pay cash to such Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).
 
(v) Pro Rata Conversion; Disputes. In the event the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such Preferred Shares submitted for
conversion, the Company shall convert from each Holder electing to have
Preferred Shares converted on such date a pro rata amount of such Holder’s
Preferred Shares submitted for conversion on such date based on the number of
Preferred Shares submitted for conversion on such date by such Holder relative
to the aggregate number of Preferred Shares submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to a Holder in connection with a conversion of Preferred Shares, the
Company shall issue to such Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 21.
 
 
 
-20-

 
 
(vi) Book-Entry. Notwithstanding anything to the contrary set forth in this
Section 4, upon conversion of any Preferred Shares in accordance with the terms
hereof, no Holder thereof shall be required to physically surrender the
certificate representing the Preferred Shares to the Company following
conversion thereof unless (A) the full or remaining number of Preferred Shares
represented by the certificate are being converted (in which event such
certificate(s) shall be delivered to the Company as contemplated by this Section
4(a)(vi)) such Holder has provided the Company with prior written notice (which
notice may be included in a Conversion Notice) requesting reissuance of
Preferred Shares upon physical surrender of any Preferred Shares. Each Holder
and the Company shall maintain records showing the number of Preferred Shares so
converted by such Holder and the dates of such conversions or shall use such
other method, reasonably satisfactory to such Holder and the Company, so as not
to require physical surrender of the certificate representing the Preferred
Shares upon each such conversion. In the event of any dispute or discrepancy,
such records of such Holder establishing the number of Preferred Shares to which
the Record Holder is entitled shall be controlling and determinative in the
absence of manifest error. A Holder and any transferee or assignee, by
acceptance of a certificate, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of any Preferred Shares, the
number of Preferred Shares represented by such certificate may be less than the
number of Preferred Shares stated on the face thereof. Each certificate for
Preferred Shares shall bear the following legend:
 
ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE COMPANY’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF SERIES P
PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION 4(a)(vi)
THEREOF. THE NUMBER OF SHARES OF SERIES P PREFERRED STOCK REPRESENTED BY THIS
CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES P PREFERRED STOCK
STATED ON THE FACE HEREOF PURSUANT TO SECTION 4(a)(vi) OF THE CERTIFICATE OF
DESIGNATIONS RELATING TO THE SHARES OF SERIES P PREFERRED STOCK REPRESENTED BY
THIS CERTIFICATE.
 
(b) Taxes. The Company shall pay any and all documentary, stamp, transfer (but
only in respect of the registered holder thereof), issuance and other similar
taxes that may be payable with respect to the issuance and delivery of shares of
Common Stock upon the conversion of Preferred Shares.
 
 
 
-21-

 
 
(c) Limitation on Beneficial Ownership. Notwithstanding anything to the contrary
contained in this Certificate of Designations, the Preferred Shares held by a
Holder shall not be convertible by such Holder, and the Company shall not effect
any conversion of any Preferred Shares held by such Holder, to the extent (but
only to the extent) that such Holder or any of its affiliates would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the Common Stock. To the
extent the above limitation applies, the determination of whether the Preferred
Shares held by such Holder shall be convertible (vis-à-vis other convertible,
exercisable or exchangeable securities owned by such Holder or any of its
affiliates) and of which such securities shall be convertible, exercisable or
exchangeable (as among all such securities owned by such Holder and its
affiliates) shall, subject to such Maximum Percentage limitation, be determined
on the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). No prior inability of a Holder to convert
Preferred Shares, or of the Company to issue shares of Common Stock to such
Holder, pursuant to this Section 4(c) shall have any effect on the applicability
of the provisions of this Section 4(c) with respect to any subsequent
determination of convertibility or issuance (as the case may be). For purposes
of this Section 4(c), beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act and the rules and regulations promulgated thereunder. The
provisions of this Section 4(c) shall be implemented in a manner otherwise than
in strict conformity with the terms of this Section 4(c) to correct this Section
4(c) (or any portion hereof) which may be defective or inconsistent with the
intended Maximum Percentage beneficial ownership limitation herein contained or
to make changes or supplements necessary or desirable to properly give effect to
such Maximum Percentage limitation. The limitations contained in this Section
4(c) shall apply to a successor holder of Preferred Shares. The holders of
Common Stock shall be third party beneficiaries of this Section 4(c) and the
Company may not waive this Section 4(c). For any reason at any time, upon the
written or oral request of a Holder, the Company shall within two (2) Business
Days confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding, including by virtue of any prior conversion or exercise
of convertible or exercisable securities into Common Stock, including, without
limitation, pursuant to this Certificate of Designations. By written notice to
the Company, any Holder may increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the 61st day after such notice
is delivered to the Company, and (ii) any such increase or decrease will apply
only to such Holder sending such notice and not to any other Holder. For
purposes hereof, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company’s most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company, or (3) any other notice by the
Company setting forth the number of shares of Common Stock outstanding. For any
reason at any time, upon the written or oral request of a holder of Preferred
Shares, the Company shall within three (3) Business Days confirm orally and in
writing to such holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including the Preferred Shares, by the Holder and its Affiliates since the date
as of which such number of outstanding shares of Common Stock was reported, that
in any event are convertible or exercisable, as the case may be, into shares of
the Company’s Common Stock within 60 days’ of such calculation and that are not
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. The determination of whether the conversion of shares of
Preferred Stock into Common Stock is permitted under this Section 4(c) shall be
made by the Record Holder of such shares of Preferred Stock in such Record
Holder’s sole discretion, and the submission of a Conversion Notice shall be
conclusively deemed to constitute such Record Holder’s determination that the
conversion of the shares of Preferred Stock identified in such Conversion Notice
is permitted under this Section 4(c). The provisions of this paragraph shall be
construed and implemented in a manner in accordance with Section 13(d) of the
1934 Act and the rules and regulations promulgated thereunder.
 
 
 
-22-

 
 
5. Rights Upon Issuance of Purchase Rights and Other Corporate Events.
 
(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to all of the Record Holders of any class of Common Stock (the
“Purchase Rights”), then each Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if such Holder had held the number of shares of
Common Stock acquirable upon complete conversion of all the Preferred Shares
(without taking into account any limitations or restrictions on the
convertibility of the Preferred Shares) held by such Holder immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the Record
Holders of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that such Holder’s right
to participate in any such Purchase Right would result in such Holder exceeding
the Maximum Percentage, then such Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for such Holder until
such time, if ever, as its right thereto would not result in such Holder
exceeding the Maximum Percentage).
 
(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that each Holder will thereafter have the right to receive upon a
conversion of all the Preferred Shares held by such Holder (i) in addition to
the shares of Common Stock receivable upon such conversion, such securities or
other assets to which such Holder would have been entitled with respect to such
shares of Common Stock had such shares of Common Stock been held by such Holder
upon the consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of the Preferred Shares
contained in this Certificate of Designations) or (ii) in lieu of the shares of
Common Stock otherwise receivable upon such conversion, such securities or other
assets received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as such Holder would have
been entitled to receive had the Preferred Shares held by such Holder initially
been issued with conversion rights for the form of such consideration (as
opposed to shares of Common Stock) at a conversion rate for such consideration
commensurate with the Conversion Rate. The provisions of this Section 5(b) shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion of the Preferred Shares
contained in this Certificate of Designations.
 
6. Rights Upon Fundamental Transactions. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designations referring to the “Company” shall refer instead
to the Successor Entity), and may exercise every right and power of the Company
and shall assume all of the obligations of the Company under this Certificate of
Designations with the same effect as if such Successor Entity had been named as
the Company herein and therein. In addition to the foregoing, upon consummation
of a Fundamental Transaction, the Successor Entity shall deliver to each Holder
confirmation that there shall be issued upon conversion of the Preferred Shares
at any time after the consummation of such Fundamental Transaction, in lieu of
the shares of Common Stock (or other securities, cash, assets or other property
(except such items still issuable under Sections 5 and 10, which shall continue
to be receivable thereafter)) issuable upon the conversion of the Preferred
Shares prior to such Fundamental Transaction, such shares of the Successor
Entity (including its Parent Entity) or other consideration which each Holder
would have been entitled to receive upon the happening of such Fundamental
Transaction had all the Preferred Shares held by each Holder been converted
immediately prior to such Fundamental Transaction (without regard to any
limitations on the conversion of the Preferred Shares contained in this
Certificate of Designations), as adjusted in accordance with the provisions of
this Certificate of Designations. The provisions of this Section 6 shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion of the Preferred
Shares.
 
 
 
-23-

 
 
7. Adjustment of Conversion Rate upon Subdivision or Combination of Capital
Stock.
 
(a) Adjustments. Without limiting any provision of Sections 5 and 10, if the
Company at any time on or after the Initial Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) of its outstanding
shares of Common Stock and/or Preferred Shares into a greater number of shares,
the Conversion Rate in effect immediately prior to such subdivision will be
proportionately adjusted without limiting any provision of Sections 5 and 10, if
the Company at any time on or after the Initial Issuance Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock and/or Preferred Shares into a smaller number
of shares, the Conversion Rate in effect immediately prior to such combination
will be proportionately adjusted. Any adjustment pursuant to this Section 7(a)
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7(a)
occurs during the period that a Conversion Rate is calculated hereunder, then
the calculation of such Conversion Rate shall be adjusted appropriately to
reflect such event.
 
(b) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest 1/100th of a share. The number of shares of Common Stock
and/or Preferred Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock and/or
Preferred Stock.
 
8. Authorized Shares. The Company shall initially reserve out of its authorized
and unissued Common Stock a number of shares of Common Stock equal to 100% of
the Conversion Rate of each Preferred Share as of the Initial Issuance Date
(without taking into account any limitations on the conversion of such Preferred
Shares set forth in herein) issuable pursuant to the terms of this Certificate
of Designations from the Initial Issuance Date through the second anniversary of
the Initial Issuance Date assuming (without taking into account any limitations
on the issuance of securities set forth herein). So long as any of the Preferred
Shares are outstanding, the Company shall take all action necessary to reserve
and keep available out of its authorized and unissued shares of Common Stock,
solely for the purpose of effecting the conversion of the Preferred Shares, as
of any given date, 100% of the number of shares of Common Stock as shall from
time to time be necessary to effect the conversion of all of the Preferred
Shares issued as of the Initial Issuance Date, without taking into account any
limitations on the issuance of securities set forth herein), provided that at no
time shall the number of shares of Common Stock so available be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions contained in this Certificate of
Designations) (the “Required Amount”). The initial number of shares of Common
Stock reserved for conversions of the Preferred Shares and each increase in the
number of shares so reserved shall be allocated pro rata among the Holders based
on the number of Preferred Shares held by each Holder on the Initial Issuance
Date or increase in the number of reserved shares (as the case may be) (the
“Authorized Share Allocation”). In the event a Holder shall sell or otherwise
transfer any of such Holder’s Preferred Shares, each transferee shall be
allocated a pro rata portion of such Holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Preferred Shares shall be allocated to the remaining Holders of Preferred
Shares, pro rata based on the number of Preferred Shares then held by such
Holders. Voting Rights. Except as otherwise expressly required by law, each
holder of Preferred Shares shall be entitled to vote on all matters submitted to
shareholders of the Company and shall be entitled to the number of votes for
each Preferred Share owned at the record date for the determination of
shareholders entitled to vote on such matter or, if no such record date is
established, at the date such vote is taken or any written consent of
shareholders is solicited, equal to the number of shares of Common Stock such
Preferred Shares are convertible into (voting as a class with Common Stock)
substituting the consolidated Closing Bid Price on the date prior to execution
of the Purchase Agreement for the Conversion Rate in Section 4 hereof, but not
in excess of the conversion limitations set forth in Section 4(c) herein. The
determination of the number of shares of Common Stock into which Preferred
Shares are convertible as of any record date for any matter submitted for
approval by stockholders as of such record date shall be made by the Record
Holder of such Preferred Shares in its sole discretion. Upon the Company’s
written request to any Record Holder of Preferred Shares (which written request
will be deemed to have been made on the day deposited in the United States mail,
return receipt request, to the address of such stockholder listed on the stock
ledger of the Company), any Record Holder of Preferred Shares shall provide the
Company a writing setting forth such a determination. If the Company requests a
Record Holder of Preferred Shares to submit such a determination and such Record
Holder fails to submit such a written determination within 20 days of the date
the Company makes such request, then such Record Holder will be conclusively
deemed to have determined that, as of the applicable record date, such Record
Holder’s Preferred Shares are convertible into zero shares of Common Stock and
that such Record Holder is entitled to cast zero votes with respect to such
Preferred Shares on any matter submitted for approval by stockholders as of such
record date. Except as otherwise required by law, the holders of Preferred
Shares shall vote together with the holders of Common Stock on all matters and
shall not vote as a separate class.
 
 
 
-24-

 
 
9. Participation. In addition to any adjustments pursuant to Section 7(a), the
Holders shall, as holders of Preferred Shares, be entitled to receive such
dividends paid and distributions made to the holders of shares of Common Stock
to the same extent as if such Holders had converted each Preferred Share held by
each of them into shares of Common Stock (without regard to any limitations on
conversion herein or elsewhere) and had held such shares of Common Stock on the
record date for such dividends and distributions. Payments under the preceding
sentence shall be made concurrently with the dividend or distribution to the
holders of shares of Common Stock (provided, however, to the extent that a
Holder’s right to participate in any such dividend or distribution would result
in such Holder exceeding the Maximum Percentage, then such Holder shall not be
entitled to participate in such dividend or distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
dividend or distribution to such extent) and such dividend or distribution to
such extent shall be held in abeyance for the benefit of such Holder until such
time, if ever, as its right thereto would not result in such Holder exceeding
the Maximum Percentage).
 
10. Vote to Change the Terms of or Issue Preferred Shares. In addition to any
other rights provided by law, except where the vote of the holders of a greater
number of shares is required by law or by another provision of the Certificate
of Incorporation, without first obtaining the affirmative vote at a meeting duly
called for such purpose representing a majority of Preferred Shares outstanding
on such date (the “Required Holders”), voting together as a single class, the
Company shall not: (a) amend or repeal any provision of, or add any provision
to, its Certificate of Incorporation or bylaws, or file any certificate of
designations or articles of amendment of any series of shares of preferred
stock, if such action would adversely alter or change in any respect the
preferences, rights, privileges or powers, or restrictions provided for the
benefit, of the Preferred Shares, regardless of whether any such action shall be
by means of amendment to the Certificate of Incorporation or by merger,
consolidation or otherwise; (b) increase or decrease (other than by conversion)
the authorized number of Preferred Shares; (c) issue any Preferred Shares after
the Initial Issuance Date; or (d) without limiting any provision of Section 15,
whether or not prohibited by the terms of the Preferred Shares, circumvent a
right of the Preferred Shares.
 
11. Redemption. The Preferred Shares are not redeemable.
 
12. Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificates representing Preferred Shares (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of an
indemnification undertaking by the applicable Holder to the Company in customary
and reasonable form and, in the case of mutilation, upon surrender and
cancellation of the certificate(s), the Company shall execute and deliver new
certificate(s) of like tenor and date.
 
13. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and no remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy. Nothing herein shall limit any Holder’s right to pursue actual damages
for any failure by the Company to comply with the terms of this Certificate of
Designations. The Company covenants to each Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by a Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holders and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, each Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to a Holder that is requested by such Holder to
enable such Holder to confirm the Company’s compliance with the terms and
conditions of this Certificate of Designations.
 
 
 
-25-

 
 
14. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designations, and will at all times in good faith carry
out all the provisions of this Certificate of Designations and take all action
as may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designations, the Company (i) shall take all such actions as may be necessary
and appropriate in order that the Company may validly and legally issue fully
paid and non-assessable shares of Common Stock upon the conversion of Preferred
Shares and (ii) shall, so long as any Preferred Shares are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Preferred Shares, the maximum number of shares of Common Stock
as shall from time to time be necessary to effect the conversion of the
Preferred Shares then outstanding (without regard to any limitations on
conversion contained herein).
 
15. Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof.
 
16. Notices. The Company shall provide each Holder of Preferred Shares with
prompt written notice of all actions taken pursuant to the terms of this
Certificate of Designations, including in reasonable detail a description of
such action and the reason therefor. Whenever notice is required to be given
under this Certificate of Designations, unless otherwise provided herein.
Without limiting the generality of the foregoing, the Company shall give written
notice to each Holder (i) promptly following any adjustment of the Conversion
Rate, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least fifteen (15) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any grant, issuances,
or sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to all holders of shares of Common Stock
as a class or (C) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation, provided, in each case, that such
information shall be made known to the public prior to, or simultaneously with,
such notice being provided to any Holder.
 
17. Transfer of Preferred Shares. The Holder may transfer some or all of its
Preferred Shares without the consent of the Company.
 
18. Preferred Shares Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name, address and facsimile number of the
Persons in whose name the Preferred Shares have been issued, as well as the name
and address of each transferee. The Company may treat the Person in whose name
any Preferred Shares is registered on the register as the owner and holder
thereof for all purposes, notwithstanding any notice to the contrary, but in all
events recognizing any properly made transfers.
 
19. Stockholder Matters; Amendment.
 
(a) Stockholder Matters. Any stockholder action, approval or consent required,
desired or otherwise sought by the Company pursuant to the DGCL, the Certificate
of Incorporation or otherwise with respect to the issuance of Preferred Shares
may be effected at a duly called meeting of the Company’s stockholders, all in
accordance with the applicable rules and regulations of the DGCL.
 
(b) Amendment. This Certificate of Designations or any provision hereof may be
amended by obtaining the affirmative vote at a meeting duly called for such
purpose, or written consent without a meeting in accordance with the DGCL, of
the Required Holders, voting separate as a single class, and with such other
stockholder approval, if any, as may then be required pursuant to the DGCL and
the Certificate of Incorporation.
 
 
 
-26-

 
 
20. Dispute Resolution.
 
(a) Disputes Over Closing Bid Price, Closing Sale Price, Conversion Rate or Fair
Market Value.
 
(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Rate or fair market value (as the case may be) (including,
without limitation, a dispute relating to the determination of any of the
foregoing), the Company or such applicable Holder (as the case may be) shall
submit the dispute via facsimile (I) within two (2) Business Days after delivery
of the applicable notice giving rise to such dispute to the Company or such
Holder (as the case may be) or (II) if no notice gave rise to such dispute, at
any time after such Holder learned of the circumstances giving rise to such
dispute. If such Holder and the Company are unable to resolve such dispute
relating to such Closing Bid Price, such Closing Sale Price, such Conversion
Rate, or such fair market value (as the case may be) by 5:00 p.m. (New York
time) on the third (3rd) Business Day following such delivery by the Company or
such Holder (as the case may be) of such dispute to the Company or such Holder
(as the case may be), then such Holder shall select an independent, reputable
investment bank to resolve such dispute.
 
(ii) Such Holder and the Company shall each deliver to such investment bank (x)
a copy of the initial dispute submission so delivered in accordance with the
first sentence of this Section 21(a) and (y) written documentation supporting
its position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which such Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (x)
and (y) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either such Holder or
the Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and such Holder or
otherwise requested by such investment bank, neither the Company nor such Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).
 
(iii) The Company and such Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and such Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.
 
 
 
-27-

 
 
Section 10.16 Miscellaneous. The Company expressly acknowledges and agrees that
(i) this Section 21 constitutes an agreement to arbitrate between the Company
and such Holder (and constitutes an arbitration agreement) under § 7501, et seq.
of the New York Civil Practice Law and Rules (“CPLR”) and that each party shall
be entitled to compel arbitration pursuant to CPLR § 7503(a) in order to compel
compliance with this Section 21, (ii) the terms of this Certificate of
Designations shall serve as the basis for the selected investment bank’s
resolution of the applicable dispute, such investment bank shall be entitled
(and is hereby expressly authorized) to make all findings, determinations and
the like that such investment bank determines are required to be made by such
investment bank in connection with its resolution of such dispute and in
resolving such dispute such investment bank shall apply such findings,
determinations and the like to the terms of this Certificate of Designations,
(iii) the terms of this Certificate of Designations shall serve as the basis for
the selected accountant’s or accounting firm’s performance of the applicable
arithmetic calculation, (iv) for clarification purposes and without implication
that the contrary would otherwise be true, disputes relating to matters
described in Section 21(a) shall be governed by Section 21(a), (v) such Holder
(and only such Holder), in its sole discretion, shall have the right to submit
any dispute described in this Section 21 to any state or federal court sitting
in The City of New York, Borough of Manhattan in lieu of utilizing the
procedures set forth in this Section 21 and (vi) nothing in this Section 21
shall limit such Holder from obtaining any injunctive relief or other equitable
remedies (including, without limitation, with respect to any matters described
in Section 21(a).
 
21. Certain Defined Terms. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:
 
(a) “1934 Act” means the Securities Exchange Act of 1934, as amended.
 
(b) “Bloomberg” means Bloomberg, L.P.
 
(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(d) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the applicable Holder. If the Company and such Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 21. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.
 
 
 
-28-

 
 
(e) “Common Stock” means (i) the Company’s shares of common stock, $0.01 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.
 
(f) “Conversion Rate” means (i) $100.00 divided by (ii) 75% multiplied by the
five-day volume-weighted average price per share for the five days preceding the
date of the Conversion Notice.
 
(g) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
 
(h) “Eligible Market” means The New York Stock Exchange, the NYSE MKT, The
Nasdaq Global Select Market, The Nasdaq Global Market, The Nasdaq Capital
Market, the Over-the-Counter Bulletin Board, the OTCQB Marketplace, OTC Pink or
the OTCQX Marketplace (or any successor thereto).
 
(i) “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person unless immediately
following the closing of such transaction or series of related transactions the
Persons holding more than 50% of the Voting Stock of the Company prior to such
closing continue to hold more than 50% of the Voting Stock of the Company
following such closing, or (2) sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other Person, or (3) assist any other Person in making a purchase,
tender or exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), or (4) consummate a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with any other Person
whereby such other Person acquires more than 50% of the outstanding shares of
Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) excluding any equity
financing transaction in which shares of Voting Stock are issued, or (5)
reorganize, recapitalize or reclassify the Common Stock, or (ii) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
1934 Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Voting Stock of the Company.
 
(j) “Liquidation Event” means the liquidation, dissolution or winding up of the
affairs of the Company, whether voluntary or involuntary. Notwithstanding the
foregoing, a consolidation or merger of the Company with or into any other
corporation or corporations, or a sale of all or substantially all of the assets
of the Company, or the effectuation by the Company of a transaction or series of
transactions in which more than 50% of the voting shares of the Company is
disposed of or conveyed, shall be deemed to be a Liquidation Event.
 
(k) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(l) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
 
 
-29-

 
 
(m)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.
 
(n)  “Principal Market” means the OTC Pink Marketplace, The Nasdaq Capital
Market, or the principal market on which the shares of Common Stock are traded,
whichever applies.
 
(o) “Purchase Agreement” means that certain Equity Purchase Agreement by and
among the Company and the initial holders of Preferred Shares, dated as of
November [__], 2018, as may be amended from time in accordance with the terms
thereof.
 
(p)  “SEC” means the Securities and Exchange Commission or the successor
thereto.
 
(q) “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person.
 
(r) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
(s) “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Required Holders or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which the Principal Market (or any successor thereto) is open for trading
of securities.
 
(t) “Unpaid Dividend Amount” means, as of the applicable date of determination,
with respect to each Preferred Share, all declared and unpaid Dividends on such
Preferred Share.
 
(u)  “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
 
22. Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall simultaneously with any such receipt or
delivery publicly disclose such material, non-public information on a Current
Report on Form 8-K or otherwise. In the event that the Company believes that a
notice contains material, non-public information relating to the Company or any
of its Subsidiaries, the Company so shall indicate to each Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, each Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries.
 
* * * * *
 
 
-30-

 
 
IN WITNESS WHEREOF, the Company has caused this Certificate of Designations of
Series P Convertible Preferred Stock of MabVax Therapeutics Holdings, Inc. to be
signed by its President and Chief Executive Officer on this [__] day of
November, 2018.
 
 
By: ___________________
Name: J. David Hansen
Title: President and Chief Executive Officer
 
 
 
 
 
 
-31-

 
EXHIBIT I
 
MABVAX THERAPEUTICS HOLDINGS, INC.
CONVERSION NOTICE
 
Reference is made to the Certificate of Designations, Preferences and Rights of
the Series P Convertible Preferred Stock of MabVax Therapeutics Holdings, Inc.
(the “Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series P Convertible Preferred Stock, $0.01 par value per share
(the “Preferred Shares”), of MabVax Therapeutics Holdings, Inc., a Delaware
corporation (the “Company”), indicated below into shares of common stock, $0.01
par value per share (the “Common Stock”), of the Company, as of the date
specified below.
 
Date of
Conversion:                                                                                                                                
 
Number of Preferred Shares to be
converted:                                                                                                                                
 
Share certificate no(s). of Preferred Shares to be
converted:                                                                                                                                
 
Tax ID Number (If
applicable):                                                                                                                                
 
Conversion Rate:_________________________________________________________
 
Number of shares of Common Stock to be
issued:                                                                                                                                
 
Please issue the shares of Common Stock into which the Preferred Shares are
being converted in the following name and to the following address:
 
Issue
to:                                                                                     
 
 
 
Address: _________________________________________
 
Telephone Number: ________________________________
 
Facsimile
Number:                                                                                     
 
Holder:                                                                                     
 
By:                                                        
 
Title:                                                        
 
Dated:_____________________________
 
Account Number (if electronic book entry
transfer):                                                                                                                                
 
Transaction Code Number (if electronic book entry
transfer):                                                                                                                                
 
 
The undersigned hereby represents, warrants and agrees that the number of shares
of Common Stock to be issued upon conversion of the Preferred Shares does not
exceed the Maximum Percentage as defined in Section 4(c) of the Certificate of
Designations.
 
 
-32-

 
EXHIBIT II
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
[                                ] to issue the above indicated number of shares
of Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated __________, 201_ from the Company and acknowledged and agreed to by
[                              ].
 
MABVAX THERAPEUTICS HOLDINGS, INC.
 
 
By:                                                       
      Name:
      Title:
 
 
 
-33-

 
 
Schedule 4.3 – Capitalization
 
Common stock reserved for future issuance
 
There are 9,254,582 shares of Common Stock outstanding as of September 30, 2018.
 
Common stock reserved for future issuance consists of the following at September
30, 2018**:
 
Common stock reserved for conversion of preferred stock*
 
 
7,869,862
 
Warrants to purchase common stock at an average price of $6.83
 
 
1,221,935
 
Common stock options outstanding
 
 
1,820,589
 
Authorized for future grant or issuance under the Stock Plan
 
 
646,059
 
Total
 
 
11,558,445
 

 
* 772.73 shares of 0% Series J Convertible Preferred Stock convertible into
386,365 shares of Common Stock, and 5,363,64 shares of 0% Series N Convertible
Preferred Stock, have price protection below $1.10 share of Common Stock.
**As of November 7, 2018, there have been no issuances of any form of equity
securities after September 30, 2018.
 
 
 
 
-34-

 
 
Schedule 4.5 – SEC Documents
 
The Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
(1) year preceding the date hereof, except for the Quarterly Reports on Form
10-Q for the three months ended March 31, 2018, and for the three and six months
ended June 30, 2018, which were filed late on October 15, 2018.
 
 
 
-35-

 
 
Schedule 4.9 – Litigation
 
The following has been disclosed in SEC Documents or will be filed pursuant to a
resale registration statement to be filed on Form S-1 in connection with the
Registration Rights Agreement.
 
SEC Complaint and SEC Action 
 
As disclosed in a press release and a Current Report on Form 8-K filed with the
SEC on January 30, 2018, the Company reported that it received notice on January
29, 2018, from the SEC of an investigation (along with the SEC Complaint,
defined below, the “SEC Action”). We stated at that time that we believe the SEC
is investigating (i) potential violations by the Company and its officers,
directors and others of Section 10(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and Section 17(a) of the Securities Act of 1933, as
amended (as amended, the “Securities Act”); and (ii) potential violations by
multiple holders of our preferred stock, who are among those included in the
Aggregated Investors (as defined on Page 78), of the reporting and disclosure
requirements imposed by Section 13(d) of the Exchange Act and pursuant to
Schedules 13D and 13G. We further believe the SEC Action pertains to our
relationships with certain of the Aggregated Investors, including (i) the
circumstances under which those certain Aggregated Investors invested in the
Company and whether certain Aggregated Investors have acted as an undisclosed
group in connection with their investment; (ii) the manner with or in which
those individuals and entities may have sought to control or influence the
Company and its leadership since their respective investments (and the extent to
which those efforts to control or influence have been successful); and (iii) our
prior disclosures regarding the control of the Company and beneficial ownership
of our common and preferred stock included in our registration statements filed
in 2017 and 2018 and in our Exchange Act reports.
 
On September 7, 2018, the SEC filed a complaint (the “SEC Complaint”) in the
U.S. District Court for the Southern District of New York against the following
Aggregated Investors: Barry C. Honig, John Stetson, Michael Brauser, John R.
O'Rourke III, Mark Groussman, Phillip Frost, Alpha Capital Anstalt, ATG Capital
LLC, Frost Gamma Investments Trust, GRQ Consultants, Inc., Grander Holdings,
Inc., Melechdavid, Inc., OPKO Health, Inc., HS Contrarian Investments, LLC, and
Southern Biotech, Inc. (collectively, the “Investor Defendants”), and against
others who we believe have not made any investment in the Company. SEC v. Honig
et al., No. 1:18-cv-01875 (S.D.N.Y. 2018). In the Complaint, the SEC alleges a
variety of misconduct with respect to the Investor Defendants’ transactions
and/or relationships with three public issuers, including a public issuer
identified as “Company C,” which we understand to be MabVax Therapeutics
Holdings, Inc. With respect to “Company C” in particular, the SEC alleges
certain of the Investor Defendants manipulated the price of the Company’s
securities by writing, or causing to be written, false or misleading promotional
articles, and a variety of other manipulative trading practices. The SEC further
alleges certain of the Investor Defendants filed false reports of their
beneficial ownership or failed to file reports of their beneficial ownership
when required to do so. The SEC claims that, by engaging in this and other
alleged actions in the SEC Complaint, the Investor Defendants and other
defendants violated the anti-fraud and many other provisions of the Exchange
Act, the Securities Act, and SEC Rules promulgated thereunder. The SEC Complaint
does not assert any claims against the Company or any of its directors or
officers, nor otherwise allege that the Company or any of its directors or
officers were culpable participants in the misconduct allegedly undertaken by
the Investor Defendants.
 
We have cooperated with the SEC in connection with the SEC Action. Although the
SEC has not asserted claims against the Company or any of its directors or
officers, we cannot predict whether the SEC Action ultimately will conclude in a
manner adverse to the Company or any of its directors and officers, or in a
manner adverse to the Investor Defendants or other of the Company’s current or
former stockholders. We also cannot predict when the SEC Action or any related
matters may conclude, or how any such matters or resolution may impact how the
Company is perceived by the market, potential partners and potential investors
in our securities.
 
 
 
-36-

 
 
Company Filed Complaint Against Sichenzia Ross Ference LLP
 
On September 10, 2018, the Company filed, in the Superior Court of California,
County of San Diego, a complaint (the “Sichenzia Complaint”) against Sichenzia
Ross Ference LLP, a law firm that previously represented the Company in certain
corporate, securities, and SEC matters (“Sichenzia”), and eight current
Sichenzia partners, and one former Sichenzia partner, Harvey Kesner, MabVax
Therapeutics Holdings, Inc. v. Sichenzia Ross Ference LLP et al., No.
37-2018-00045609-CU-PN-CTL. The Sichenzia Complaint asserts claims for negligent
professional practice, breach of fiduciary duty, breach of contract, unjust
enrichment, deceit, and fraud by the defendants. The Company is evaluating
additional claims it may have against others in connection with the same or
similar subject matter.
 
Delaware Order Granting Petition for Relief
 
  On September 20, 2018, the Court entered an order validating (i) issuances of
common stock upon conversions of the Company’s preferred stock occurring between
June 30, 2014 and February 12, 2018, and (ii) stockholder approval of corporate
actions presented to the Company’s stockholders from June 30, 2014 to February
12, 2018. In so doing, the Court granted the Delaware Petition, filed on July
27, 2018, in order to rectify the uncertainty regarding whether shares of the
Company’s common stock were validly issued upon conversion of the Company’s
preferred stock from June 30, 2014 to February 12, 2018.
 
Class Action and Derivative Complaints
 
In re MabVax Therapeutics Securities Litigation, Case No. 18-cv-1160-BAS-NLS. 
On June 4, 2018, and August 3, 2018, two securities class action complaints were
filed by purported stockholders of the Company in the United States District
Court for the Southern District of California (the “U. S. District Court”)
against the Company and certain of its current officers. On September 6, 2018,
the U.S. District Court consolidated the two actions and appointed lead
plaintiffs. On October 10, 2018, lead plaintiffs filed their consolidated
complaint, which, in addition to naming the Company and certain current officers
as defendants, also names certain investors as defendants. The consolidated
complaint alleges, among other things, that the defendants violated Sections
10(b) and 20(a) of the Exchange Act, and Rule 10b-5 thereunder, by misleading
investors about problems with the Company’s internal controls, improper
calculation of its beneficial ownership, and improper influence by certain
investors. The consolidated complaint also alleges that some of the investor
defendants violated Section 9 of the Exchange Act by manipulating the Company’s
stock price. The consolidated complaint seeks unspecified damages, interest,
fees and costs. The current deadline to respond to the consolidated complaint is
December 6, 2018.
 
Liesman v. Hansen et al., Case No. 18-cv-2237-BTM-WVG.  On September 26, 2018, a
shareholder derivative complaint was filed in the United States District Court
for the Southern District of California.  The complaint arises from similar
allegations as In re MabVax Therapeutics Securities Litigation but asserts a
state law breach of fiduciary duty claim against certain of the Company’s
current and former directors and officers.  In particular, the complaint alleges
that the defendants breached their fiduciary duties by failing to implement the
necessary controls to ensure that certain financial disclosures and disclosures
concerning stock ownership were accurate.  Plaintiff seeks, on behalf of the
Company, damages, fees, costs, and equitable relief.
 
Jackson v. Hansen et al., Case No. 18-cv-2302-BEN-BGS. On October 4, 2018, a
shareholder derivative complaint was filed in the United States District Court
for the Southern District of California.  The complaint arises from similar
allegations as In re MabVax Therapeutics Securities Litigation and Liesman v.
Hansen et al.  but, in addition to a breach of fiduciary duty claim, also
includes causes of action for unjust enrichment, abuse of control, gross
mismanagement and waste of corporate assets.  Plaintiff seeks, on behalf of the
Company, damages, fees, costs, and equitable relief.
 
 
 
-37-

 
 
Schedule 4.10 – Registration Rights
 
Registration rights are as set forth in SEC Documents. There have been no
changes since the last filing under the Exchange Act.
 
 
 
 
-38-

 
EXHIBIT A
 
FORM OF PURCHASE NOTICE
 
TO: TRITON FUNDS LP
 
We refer to the Equity Purchase Agreement, dated as of November [__], 2018, (the
“Agreement”), entered into by and between MabVax Therapeutics Holdings, Inc. and
TRITON FUNDS LP. Capitalized terms defined in the Agreement shall, unless
otherwise defined herein, have the same meaning when used herein.
 
We hereby:
 
1) Give you notice that we require you to purchase _________ Purchase Notice
Shares; and
 
2) Certify that, as of the date hereof, the conditions set forth in Section 7.2
of the Agreement are satisfied.
 
 
 
 
MABVAX THERAPEUTICS HOLDINGS, INC.
 
By:                                                                            
Name:
Title:
 
 

 
-39-
